Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
May 17, 2018.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-18-00199-CV



    IN RE MASSACHUSETTS BAY INSURANCE COMPANY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                        County Civil Court at Law No. 1
                            Harris County, Texas
                        Trial Court Cause No. 1100748

                         MEMORANDUM OPINION

      On March 16, 2018, relator Massachusetts Bay Insurance Company filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221
(West Supp. 2017); see also Tex. R. App. P. 52.

      On May 7, 2018, relator filed a motion asking this court to dismiss its petition
for writ of mandamus.

      We GRANT the motion and dismiss relator’s petition for writ of mandamus.
                                     PER CURIAM


Panel consists of Justices Busby, Brown, and Jewell.




                                        2